Title: To Thomas Jefferson from Albert Gallatin, 3 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Nover. 3. 1807
                        
                        There are two land offices lately established for which Registers & Receivers must be appointed this
                            winter. A proclamation announcing the sale of lands will also be necessary. I expect to have the papers ready for you
                            about beginning of December. One office is to be at Jeffersonville, & for that you had concluded to appoint      Taylor &      Gwathney. The other office is to be
                            opened at a place to be fixed by you & not yet agreed on, but not far from the Muskingum. You have already great
                            many applications & recommendations for that office & I have several. M’Kennan is one of the applicants. 
                  Respectfully Your
                            obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    